Citation Nr: 0843252	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  06-08 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for residuals of an 
injury of the left eye. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and the appellant's son


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, had active service from 
July 1956 to July 1958.  The veteran also had additional 
service with the New York Army National Guard, including a 
period active duty for training (ACDUTRA) from July 17, 1982, 
to July 31, 1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied the benefits sought on appeal.  

A February 2006 rating decision granted service connection 
for herpes simplex keratitis with corneal abrasion of the 
right eye and assigned an initial noncompensable disability 
rating.  As there is no jurisdiction conferring Notice of 
Disagreement (NOD) as to the downstream element of the 
effective date or compensation level, no such issues are now 
in appellate status.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  



FINDINGS OF FACT

1.  Hypertension is not shown to have been manifested during 
service, or for several decades after discharge from service, 
and is not shown to be causally or etiologically related to 
service.  

2.  Residuals of an injury of the left eye or other eye 
pathology are not shown to have been manifested during 
service, and left eye pathology is first manifested several 
decades after discharge from service and is not shown to be 
causally or etiologically related to service.  



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008). 

2.  Residuals of an injury of the left eye or other pathology 
of the left eye were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and 38 C.F.R § 3.159(2008).  This 
notice is only required to be given in sufficient time to 
enable a claimant to submit relevant evidence.  The notice 
may be generic without identifying evidence specific to the 
individual claim, although it must be tailored to the nature 
of the claim.  It does not extend throughout the claim 
process.  Wilson v. Mansifeld, 506 F.3d 1055, 1059-60 (Fed. 
Cir. 2007). 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  See 38 C.F.R. § 3.159.  

But, VA is not required to provide a predecisional 
adjudication of what evidence is needed to grant a claim 
because "the duty to notify deals with evidence gathering, 
not analysis of already gathered evidence" nor is VA 
required to provide notice "upon receipt of every piece of 
evidence or information."  Locklear v. Nicholson, 20 Vet. 
App. 410, 415 (2006).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The veteran was provided with pre-adjudication VCAA notice by 
letter, dated in January 2005, prior to the rating decision 
which is appealed.  He was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service.  He was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf.  

The January 2005 VCAA notice did not cite the law and 
regulations governing effective dates.  Such notice was sent 
at the time of the October 2007 supplemental statement of the 
case.  However, the notice did not actually precede any 
adjudication.  To the extent that the past notices did not 
include the degree of disability and the effective date of 
the claim, the notices were defective.  But as the claims for 
service connection are denied, no disability rating or 
effective dated can be awarded as a matter of law and, thus, 
there is no possible prejudice to the veteran with respect to 
the timing error as to degree of disability and the effective 
date of the claims.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  See also VAOPGCPREC 8-2003 (Dec. 22, 2003).  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, --- F.3d ----, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  

The veteran and his son were afforded the opportunity to 
testify at a personal hearing before the RO in January 2007 
and in April 2008 before the BVA.  

In an August 2007 Memorandum the RO has determined that the 
veteran's service treatment records of his active service 
from 1956 o 1958 are unavailable.  The RO noted the steps 
that had been taken to locate the records and determined that 
the records could not be located.  Also, the steps taken to 
notify the veteran of alternative sources, to include 
submitting any service treatment records in his possession, 
were set forth.  It was found that further efforts would be 
futile.  

The RO unsuccessfully attempted to obtain records from Dr. 
Babb and attempts to obtain records from the Bayley Seton 
Hospital yielded a response that those records were no longer 
available.  However, the RO has obtained the veteran's 
extensive VA outpatient treatment records.  

As there is no indication that the veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  


Background & Evidence

A periodic examination for the New York National Guard in May 
1981 revealed no abnormality of the veteran's eyes.  His 
blood pressure was 100/78.  His uncorrected distant visual 
acuity was 20/20 in each eye.  In an adjunct medical history 
questionnaire he reported not having or having had eye 
trouble or having or having had high or low blood pressure.  

While on ACDUTRA in the New York National Guard in July 1982 
the veteran sustained a right eye injury for which he 
received treatment.  The diagnosis was herpes simplex 
keratitis.  During repeated examinations no abnormality of 
his left eye was found.  On a July 1982 examination in 
conjunction with his eye treatment his blood pressure was 
134/90.  No reference was made to his having hypertension or 
any history of pathology of the left eye.  

VA outpatient treatment records beginning in 1994, through 
2002, show that the veteran was seen in 1995 for diabetes and 
hypertension.  A February 1995 chest X-ray revealed the 
veteran's cardiac silhouette appeared mildly enlarged with 
aortic type configuration compatible with hypertensive 
vascular disease and arteriosclerotic vascular disease.  At 
the time of an ocular examination in April 1999 it was noted 
that the veteran had had hypertension for 5 years.  He also 
had a history of redness of the left eye for many years.  The 
examination revealed hyperopic astigmatism with presbyopia of 
both eyes and glaucoma was suspected.  

A November 2003 VA outpatient treatment reveals that the 
veteran had a refractive error and he was to be prescribed 
prescription lenses.  VA outpatient treatment records from 
2004 to 2006 show the veteran was seen for cataracts, 
diabetes, and hypertension.  Additional VA outpatient 
treatment records show a December 2005 provisional diagnosis 
of presbyopia.  

At the January 2007 RO hearing the veteran testified that he 
had not had any health problems prior to his military 
service.  Transcript at 1.  While working in a maintenance 
shop on vehicles (during ACDUTRA in July 1982) he was under a 
vehicle and debris had fallen into both eyes, although more 
fell into his right eye.  Transcript at 1-2.  He was treated 
at Camp Drum in New York and then at Bayley Seton Hospital.  
Afterwards he sought private treatment.  Since then he had 
had problems with both eyes.  He now received his treatment 
for his eyes with VA.  Transcript at 2.  He applied drops of 
medication, obtained over-the-counter, to his eyes.  He could 
not drive at night and seldom drove during the day because of 
blurred vision.  He had been treated for his eyes in 1982 by 
private physicians, Drs. Porter and Babbs but both physicians 
had moved (and the Decision Review Officer noted that their 
records could not now be obtained).  Transcript at 3.  

The veteran further testified that he had not had problems 
with hypertension prior to his military service.  Transcript 
at 3.  He had first been diagnosed with hypertension while at 
Fort Knox, Kentucky, but could not remember the date when 
that diagnosis was rendered.  At that time he had asked for 
pills or something and that was issued to him.  Subsequently, 
he was stationed at Ft. Bragg and was again given medication 
for hypertension and subsequently at Ft. Hamilton in New 
York.  He had been stationed in Ft. Knox in 1956 or 1957.  
Transcript at 4-5.  After his active service he had sought 
treatment at Ft. Hamilton and continued being treated there 
until he moved to Florida, at which time he began receiving 
treatment at the James Haley VA Medical Center.  He had moved 
to Florida in about 2002.  That VA Medical Center had 
obtained his service treatment records of treatment at Ft. 
Hamilton.  He was taking medication for hypertension when he 
was discharged from active service in 1958.  Transcript at 5.  
After service discharge in 1958 he joined the Army National 
Guard.  The veteran did not know if any VA physicians had 
linked his hypertension to his military service.  Transcript 
at 6.  

At the April 2008 travel Board hearing the veteran testified 
that after his inservice eye injury he was given eye drop 
medication but he could not recall the exact date.  
Transcript at 4.  Since then he had received treatment for 
his left eye once or twice a year.  Initially this was by a 
military physician and later by a private physician.  
Although his service treatment records had been sent to St. 
Louis, Missouri, they no longer had his records, including 
the records showing his treatment for the left eye injury 
residuals.  Transcript at 5.  A military physician had 
rendered an opinion linking the veteran's current eye 
condition to his military service and this was in the 
veteran's service treatment records.  He had been in service 
in 1957 when he got injured and he had been told that his had 
something like pink-eye.  Transcript at 6.  In describing the 
left eye injury, he stated that one morning his whole eye was 
completely red and he had sought treatment.  Thus, the 
condition of the left eye was more of a disease than an 
injury because it was not as if something had struck the 
veteran in the eye.  He had been given eye drops.  The 
veteran did not recall what the diagnosis was at that time 
during service but it could have been something like 
conjunctivitis.  After he had taken the eye drops, his eye 
cleared up.  Transcript at 7.  And when he was discharged 
from active service in 1958 he was not having any problem 
with his eye.  Transcript at 7-8.  After discharge in 1958 he 
had received treatment for the left eye within about two 
years, at which time he was given eye drops because his eye 
condition had recurred and he still occasionally had flare-
ups of it.  Transcript at 8-9.  He was no longer receiving 
treatment for his left eye.  

With respect to hypertension, the veteran reported that he 
had been treated during active service, after his 1956 
enlistment, for hypertension while undergoing training at Ft. 
Knox, Kentucky.  When transferred from Ft. Knox to Ft. Bragg 
he was still receiving treatment.  Also, after discharge he 
was treated at Ft. Hamilton, where he records were supposed 
to have been located.  Transcript at 9.  He had continued to 
receive treatment for hypertension after his 1958 service 
discharge at Ft. Hamilton until he began receiving VA 
treatment in 2002.  He was also being treated by a private 
physician.  Transcript at 10.  His diagnosis of hypertension 
had been rendered at Ft. Knox probably in 1957 and he had had 
regular treatment for hypertension since that time.  He tried 
to obtain copies of his service treatment records and was 
told that they were supposed to be there.  A physician had 
provided a medical opinion linking the veteran's hypertension 
to his military service and this was supposed to be in his 
records.  Transcript at 10.  

The veteran's son testified that he recalled that as a 
teenager his father had had to travel to a VA hospital in Ft. 
Hamilton for treatment for hypertension.  The son had tried 
to assist his father in gathering documents and medical 
records but this had been to no avail.  They had not been 
able to obtain records of the veteran's treatment at the VA 
facility in Ft. Hamilton which had been in the 1980s.  
Transcript at 12.  The veteran further testified that during 
active duty he had been given some medicine for hypertension.  
Transcript at 12.  These were the same medications that he 
was now taking for hypertension and, so, he had begun taking 
these medications in about 1957 and continuously took them 
since that time.  Transcript at 13.  After service he had 
been treated at the VA facility in Ft. Hamilton until he 
began receiving treatment at the James Healy VA facility in 
Florida.  In addition to his VA physician, he was also seeing 
Dr. Watkins, a private physician every three months.  
Transcript at 13.  

The veteran also testified that he had begun receiving 
treatment at the VA facility in Ft. Hamilton in about 1998.  
Transcript at 14.  After discharge from his active duty, he 
had enlisted in 1958 with the New York National Guard and 
remained until his retirement in 1998.  He had continued to 
take medication for hypertension while in the National Guard.  
Transcript at 14.  Also, while in the National Guard he had 
had treatment for his left eye which consisted of eye drops.  
Transcript at 15.  

Law and Regulations

38 C.F.R. § 3.1(d) provides that a veteran is "a person who 
served in the active military, naval, or air service and who 
was discharged or released under conditions other than 
dishonorable."  

The term "active service" includes active duty, any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. §§ 101(24); 38 
C.F.R. § 3.6(a).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.   38 U.S.C.A. § 1131.  A showing of inservice 
chronic disease requires evidence of (1) a sufficient 
combination of manifestations for disease identification, and 
(2) sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  If not established, 
a showing of continuity of symptoms after service discharge 
is required.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303. 

Certain conditions, such as hypertension, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

Stated differently, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). The absence of any one element will result 
in the denial of service connection.  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006). 

The Board must weigh the evidence of record and assess its 
credibility and probative value.  38 U.S.C.A. § 7104(a); 
Baldwin v. West, 13 Vet. App. 1 (1999).  If the preponderance 
of the evidence is against the claim, it is denied but if the 
preponderance of the evidence supports of the claim or is in 
equal balance, the claim is allowed.  38 U.S.C.A. § 5107; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102.  

Discussion & Analysis

Where the service treatment records are unavailable, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Hypertension

The earliest contemporary evidence of hypertension is a 1995 
VA chest X-ray.  Even a subsequent VA outpatient treatment 
notation in 1999 that the veteran had had hypertension for 
five years does not antedate the history of his hypertension 
to prior to 1994.  

If the veteran had been continuously treated for hypertension 
since his active duty in the late 1950s, it would be expected 
that he would have reported such a significant clinical 
history at the time of the 1981 periodic examination for the 
New York National Guard.  But, he did not do so and his blood 
pressure on examination at that time was within normal 
limits.  This is in stark contrast to his testimony that he 
took hypertensive medication while in the National Guard.  
Even the testimony of the veteran's son does not antedate the 
veteran's purported treatment for hypertension to prior to 
the 1980s.  

The Board can give no probative value to the veteran's 
testimony of having continuously had hypertension since his 
active duty in the late 1950s, because it is, in essence, 
refuted by the absence of reference to it in later records 
when notation of it would be expected.  So, service 
connection for hypertension is not warranted.  

Left Eye Injury Residuals

Congenital or developmental defects, e.g., refractive error 
of the eyes, as such are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not 
disabilities for which service connection may be granted.  38 
C.F.R. § 3.303(c).

The postservice evidence shows that the veteran had one or 
more forms of a refractive error; specifically hyperopic 
astigmatism and presbyopia.  

"[N]early all astigmatism is congenital (where heredity is 
the only known factor), it may also occur as a residual of 
trauma and scarring of the cornea, or even from the weight of 
the upper eyelid resting upon the eyeball."  Browder v. 
Brown, 5 Vet. App. 268, 272 (1993).  See Davis v. Principi, 
No. 02-1504 (nonprecedential Order of April 14, 2004); see 18 
Vet. App. 535 (Table) (DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 151, 1094 (28th ed.1994) (defining myopic 
astigmatism as error of refraction, specifically 
nearsightedness, that is complicated by unequal curvature of 
refractive surfaces of eye).   

"Hyperopia is defined as 'that error of refraction in which 
rays of light entering the eye parallel to the optic axis are 
brought to a focus behind the retina, as a result of the 
eyeball being to short from front to back ... Called also 
farsightedness and hypermetropia.'  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 797 (28th ed. 1994)."  Moreno v. West, No. 
98-1667 (nonprecedential Order June 20, 2000) (see also 17 
Vet. App. 363 (Table)).

"Presbyopia is 'hyperopia and impairment of vision due to ... 
old age.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1349 (28th 
ed. 1994)."  Terry v. Principi, No. 99-2197, 
(nonprecedential Order of July 2, 2002); see 18 Vet. App. 147 
(Table).  Presbyopia is a visual condition that becomes 
apparent especially in middle age and in which loss of 
elasticity of the lens of the eye causes defective 
accommodation, and inability to focus sharply for near 
vision.  McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  

Thus, service connection is not warranted for any form of a 
refractive error, including astigmatism inasmuch as there is 
no evidence of any trauma to the left eye during the 
veteran's active duty, to include no statements or testimony 
by the veteran that he incurred trauma to the left eye during 
that period of active duty.  

Otherwise, the only pathology of the veteran's left eye which 
is currently shown is cataracts and glaucoma.  These are 
first shown many years after the veteran's period of active 
duty which ended in 1958 and the Board notes that the 1981 
examination in the New York National Guard, which was also 
several decades after discharge from the veteran's active 
duty in 1958 found no cataracts or glaucoma nor did the 
veteran make reference to any ocular disability in an adjunct 
medical history questionnaire.

Accordingly, the Board can give no probative value to the 
veteran's testimony of having continuously had ocular 
pathology of the left eye since his active duty in the late 
1950s, because it is, in essence, refuted by the absence of 
references to it in later records when notation of it would 
be expected.  So, service connection for residuals of an 
injury of the left eye is not warranted.  

As the Board may consider only independent medical evidence 
to support its findings, and for the reasons expressed, there 
is no medical evidence favorable to the claims of service 
connection as to the required nexus element, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for hypertension is denied.  

Service connection for residuals of an injury of the left eye 
is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


